Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed December 11, 2020 has been entered. Claims 1-9, 11-13 are pending in the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sigg (US 2014/0012227) as evidenced by Therapeutics Goods Administration (“Australian Public Assessment Report”).
Regarding claim 2, Sigg discloses a pre-filled syringe containing a liquid formulation of a VEGF antagonist (Para 0006), wherein said VEGF antagonist is stable when stored in the pre-filled syringe at a temperature of 2 0C to 8 0C for at least six months (While Sigg does not test the stability of the VEGF antagonist, the VEGF antagonist disclosed by Sigg in Para 0023 is Lucentis® which is the same as described in the instant application. Therefore, the same solution in the same syringe (silicone-free, cyclic olefin polymer syringe) would necessarily result in the same stability since it is a property of the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sigg (US 2014/0012227) in view of Bryant (US 2015/0105734) and as evidenced by Therapeutics Goods Administration (“Australian Public Assessment Report”).
Regarding claim 1, Sigg discloses a pre-filled syringe containing a liquid formulation of a VEGF antagonist (Para 0006), wherein said VEGF antagonist is stable when stored in the pre-filled syringe at a temperature of 2 0C to 8 0C for at least six months (While Sigg does not test the stability of the VEGF antagonist, the VEGF antagonist disclosed by Sigg in Para 0023 is Lucentis® which is the same as described in the instant application. Therefore, the same solution in the same syringe (silicone-free, cyclic olefin polymer syringe) would necessarily result in the same stability since it is a property of the formulation when placed in the same conditions. Similarly, Eylea as the VEGF antagonist is disclosed by both Sigg and the instant application. The Australian Public Assessment Report specifies on pages 7-8 that the stability of Eylea® is 12 months when stored at 2°C to 8°C in both vials and syringes. Again, the same solution in the same syringe (silicone-free, cyclic olefin polymer syringe) would necessarily and not unexpectedly result in the same stability since it is a property of the formulation when placed in the same conditions), and comprising a silicone-free syringe barrel (Para 0010, “plastic material (e.g. a cyclic olefin polymer)”), wherein the syringe barrel is made of cycloolefin polymer or cycloolefin copolymer (Para 0010) and is silicone-free (Para 0029; “silicone oil free”).
Sigg does not explicitly discloses a non-retractable stopper.
Bryant teaches a pre-filled syringe comprising a non-retractable stopper (Para 0004).
Modifying the stopper and plunger disclosed by Sigg to have a plunger that contacts the stopper but does not couple to it as taught by Bryant would result in a stopper that can be forced toward the outlet end but not move away from the outlet end (Para 0004).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Modifying the stopper and plunger disclosed by Sigg to have a plunger 
Regarding claim 3, the modified invention of Sigg and Bryant discloses the VEGF antagonist is an anti-VEGF antibody or an antigen-binding fragment of such antibody or a VEGF receptor fusion protein (Para 0031 –Sigg).
Regarding claim 4, the modified invention of Sigg and Bryant discloses the VEGF antagonist is ranibizumab or aflibercept (Para 0031 –Sigg).
Regarding claim 5, the modified invention of Sigg and Bryant discloses the VEGF antagonist concentration is 1 mg/ml to 100 mg/ml (Para 0023 –Sigg).
Regarding claim 6, the modified invention of Sigg and Bryant discloses containing less than 50 particles per ml of the liquid formulation having a diameter of 10 m or greater (Para 0008; Para 0030 –Sigg).
Regarding claim 7, the modified invention of Sigg and Bryant discloses containing less than 5 particles per ml of the liquid formulation having a diameter of 25 m or greater (Para 0008; Para 0030 –Sigg).
Regarding claim 9, the modified invention of Sigg and Bryant discloses the non-retractable stopper is silicone-free (Para 0011, lines 1 –Sigg).
Regarding claim 13, the modified invention of Sigg and Bryant discloses a kit comprising one or more pre-filled syringes of claim 1 (See rejection of claim 1) (Para 0044 –Sigg).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sigg (US 2014/0012227) in view of Bryant (US 2015/0105734) and further in view of Yoshino (“Functional Evaluation and Characterization of a Newly Developed Silicone Oil-Free Prefillable Syringe System”).

Yoshino teaches a pre-filled syringe wherein the silicone-free syringe (“SOF syringe system”) barrel is made of cycloolefin polymer (Page 1521, Para 2) and has a sliding force (“gliding force”) of less than or equal to 10N (Page 1526, para 3-4; See Fig 7). 
Modifying the plunger stopper disclosed by Bryant and Bicker to be made of butyl rubber and coated using i-coating technology would result in a pre-filled syringe that can provide an alternative to the widely used silicone oil while still having a permissible sliding force (Page 1520, Para 3-4; Page 1526, Para 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plunger stopper disclosed by Bryant and Bicker to be made of butyl rubber and coated using i-coating technology in order to have a pre-filled syringe that can provide an alternative to the widely used silicone oil while still having a permissible sliding force (Page 1520, Para 3-4; Page 1526, Para 6).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sigg (US 2014/0012227) in view of Bryant (US 2015/0105734) and further in view of Bicker (US 2014/0010969).
Regarding claim 11, the modified invention of Sigg and Bryant discloses all of the elements of the inventions as discussed above. The modified invention is silent regarding the syringe barrel comprises an internal coating other than a silicone coating. 
Bicker teaches a syringe barrel comprises an internal coating other than a silicone coating (Para 0168, lines 1-4; as described in Para 0096, cyclo-olefin polymers is a suitable plastic to be coated). 
Modifying the syringe disclosed by Sigg and Bryant to have a silicone-free coating as taught by Bicker would result in a syringe barrel that can store biopharmaceutical products that are silicone oil 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the syringe disclosed by Sigg and Bryant to have a silicone-free coating as taught by Bicker in order to have a syringe barrel that can store biopharmaceutical products that are silicone oil intolerant and prevent silicone oil particles forming in the biopharmaceutical products while still providing lubrication (Para 0005-0006).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sigg (US 2014/0012227) in view of Bryant (US 2015/0105734) and further in view of Adelberger (US 3380450).
Regarding claim 12, the modified invention of Sigg and Bryant discloses all of the elements of the invention as discussed above. The modified invention of Sigg and Bryant is silent regarding a staked needle. 
Adelberger discloses a prefilled syringe (20, Fig 1) comprising a staked needle (30, Fig 1). 
Modifying the syringe disclosed by Sigg and Bryant to include a staked needle as taught by Adelberger would result in a needle that is attached to the syringe in a permanent leak-proof manner (Col 4, lines 47-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the syringe disclosed by Sigg and Bryant to include a staked needle as taught by Adelberger in order to have a needle that is attached to the syringe in a permanent leak-proof manner (Col 4, lines 47-48).
Response to Arguments
	Applicant’s argument regarding the teaching of stability in reference to Cox have been fully considered but are moot in view of the current rejection that relies on Sigg and the Australian Public Assessment Report to teach the amended limitations.
	Applicant’s argument regarding the teaching of a silicone-free syringe have been fully considered but are moot in view of the current rejection that utilizes Sigg to teach a cycloolefin polymer syringe barrel (Para 0010) and the barrel being silicone-free (Para 0029).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTARIUS S DANIEL/Examiner, Art Unit 3783     
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783